AFFIRMED; Opinion Filed August 20, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00691-CR

                             ARTHUR LEE SNEED, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F11-58597

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Evans


       Appellant Arthur Lee Sneed appeals from the judgment adjudicating him guilty of assault

on a public servant. In a single issue, appellant contends there was insufficient evidence to

support his conviction. Finding no merit in appellant’s argument, we affirm the trial court’s

judgment.

                                        BACKGROUND

       On August 10, 2011 around 2:45 a.m., appellant was driving slowly in a Dallas area

known for its criminal activity, including prostitution and drug use. Officers Woodburn and

Buchanan were patrolling the area and pulled appellant over after he failed to maintain a single

lane of traffic. Officer Woodburn testified that he could see appellant moving around in the

cabin of his truck as he approached appellant’s truck. Officer Woodburn testified that appellant
was scrambling around frantically in the cabin and was very upset. Based on appellant’s frantic

behavior and his aggressive and angry demeanor, Officer Woodburn testified that he asked

appellant to step out of the car. Officer Woodburn testified that appellant pushed open the door,

untucked his shirt, balled his fists up and lunged at him. Officer Woodburn drew his pepper

spray and asked him to get down on the ground. Appellant complied. After re-holstering his

pepper spray, Officer Woodburn grabbed appellant’s arm to place him in handcuffs when

appellant resisted and bit Officer Woodburn in the leg. After Officer Woodburn fell to the

ground, appellant bit him a second time before his partner was able to restrain appellant.

       Appellant was indicted for assault of a public servant. He pleaded not guilty and was

convicted by a jury. The trial court assessed punishment at ten years’ confinement, suspended

for three years’ community service. Appellant then filed this appeal.

                                            ANALYSIS

       A.       Standard of Review

       Sneed contends the evidence is legally insufficient to prove beyond a reasonable doubt

that he was guilty of assault on a public servant. When an appellant challenges the sufficiency of

the evidence to support a conviction, we review all the evidence in the light most favorable to the

verdict to determine whether any rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App.

2012). Evidence is sufficient if “the inferences necessary to establish guilt are reasonable based

upon the cumulative force of all the evidence when considered in the light most favorable to the

verdict.” Id. If the evidence is conflicting, we “‘presume that the factfinder resolved the

conflicts in favor of the prosecution’ and defer to that determination.” Id. (quoting Jackson v.

Virginia, 443 U.S. 307, 326 (1979)). This standard is the same for both direct and circumstantial

evidence. Id.

                                               –2–
       B.      Sufficient Evidence for Conviction

       A person commits assault if the person intentionally, knowingly or recklessly causes

bodily injury to another. See TEX. PEN. CODE ANN. § 22.01(a)(1) (West Supp. 2013). The Texas

Penal Code defines an offense under subsection (a)(1) as a Class A misdemeanor except “that the

offense is a felony of the third degree if the offense is committed against a person the actor

knows is a public servant while the public servant is lawfully discharging an official duty . . . .”

See TEX. PEN. CODE ANN. § 22.01(b).             Appellant argues that the evidence at trial was

insufficient to demonstrate that the officers were lawfully discharging their duties when they

attempted to handcuff appellant. We disagree.

       An officer is considered to be lawfully discharging his duties as long as the officer is

“acting within his capacity as a peace officer.” See Johnson v. State, 172 S.W.3d 6, 11 (Tex.

App.—Austin 2005, pet. ref’d) (quoting Guerra v. State, 771 S.W.2d 453, 461 (Tex. Crim. App.

1988); Hughes v. State, 897 S.W.2d 285, 298 (Tex. Crim. App. 1994). In order to determine

whether an officer is acting within his capacity as a peace officer, the court looks to the details of

the encounter including whether the officer was in uniform, on duty, and whether he was on

regular patrol at the time of the assault. Johnson, 172 S.W.3d at 11. Essentially, an officer is

lawfully discharging his duties if he is not “criminally or tortiously abusing his office as a public

servant.” Id.; Hall v. State, 158 S.W.3d 470, 474–75 (Tex. Crim. App. 2005) (“the ‘lawful

discharge’ of official duties in this context means that the public servant is not criminally or

tortiously abusing his office as a public servant by acts of, for example, ‘official oppression’ or

‘violations of the civil rights of a person in custody’ or the use of unlawful, unjustified force.”)

(footnotes omitted).

       Officer Woodburn testified that he was (1) wearing a uniform, (2) on duty, and (3) on his

assigned patrol at the time of the assault. He testified that appellant failed to maintain his vehicle

                                                 –3–
in a single lane of traffic by straddling the dividing line between two lanes when Officer

Woodburn pulled him over. Officer Woodburn testified that appellant’s frantic and hostile

behavior required that he instruct appellant to exit the vehicle. Appellant then took a hostile

stance by throwing open the door, balling his fists, and lunging at Officer Woodburn. In

response, Officer Woodburn testified that he instructed appellant to get down on the ground.

Considering all the evidence presented on this issue, we conclude that the jury, as the fact finder

in this case, was rationally justified in determining that the officers were lawfully discharging a

duty and were not using unlawful or unjustified force at the time appellant assaulted Officer

Woodburn. Accordingly, appellant’s sole issue is overruled.

                                          CONCLUSION

       We resolve appellant’s issue against him and affirm the trial court’s judgment.



                                                            / David Evans/
                                                            DAVID EVANS
                                                            JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130691F.U05




                                               –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ARTHUR LEE SNEED, Appellant                        On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00691-CR        V.                       Trial Court Cause No. F11-58597-T.
                                                   Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 20th day of August, 2014.




                                             –5–